Citation Nr: 1549749	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case was subsequently transferred to the RO in Louisville, Kentucky.  The Veteran testified before the undersigned in a video conference at the Chicago RO in May 2015.  A hearing transcript was associated with the claims file and reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional medical opinions are needed in this case.  First, the VA examiners in March 2011 and November 2012 found that the left knee disability was part of the natural progression of a high school injury that preexisted service.  Indeed, the Veteran's entrance examination noted the prior injury.  However, the examiners did not discuss the fact that service treatment records show complaints of left knee problems during service or that at the hearing, the Veteran confirmed that he had an onset of left knee symptoms during service.  Next, a VA orthopedic surgeon in December 2011 opined that to some extent, the overloading of the left knee, as the Veteran protected his injured right knee for 25 years, contributed to the development of at least the severity of the arthritis he currently has, but it is not the sole factor.  The orthopedic surgeon did not elaborate as to the degree of additional disability caused by the Veteran favoring his right knee.  Addendum opinions are necessary to consider all the evidence and determine the amount of current disability attributable to service and/or the service-connected right knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 38 C.F.R. §§ 3.306, 3.310(b).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to Dr. H. (the orthopedic surgeon who authored the December 2011 statement), or, if he is not available, to one of the other examiners to provide an opinion on the left knee.  The examiner should schedule an examination if deemed necessary to make the following determinations.

a. Were left knee problems treated in May 1979 and August 1983, during service, at least as likely as not permanent aggravation of the pre-existing patellar injury or were they more likely due to the natural progression of that pre-existing injury?

b. Please estimate the baseline level of disability from the preexisting patellar injury and any additional level of disability caused by any altered gait due to the service-connected right knee injury.  Please note and discuss Dr. H.'s finding the right knee contributed to the severity of left knee arthritis.

Please consider all relevant lay and medical evidence, including the Veteran's reports of the onset and continuation of left knee symptoms since service.  Provide rationale for any opinion offered.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




